—Appeal from a judgment of the County Court of Essex County (Meyer, J.), rendered December 4, 2008, convicting defendant upon his plea of guilty of the crime of grand larceny in the fourth degree.
Defendant pleaded guilty to grand larceny in the fourth degree as charged in superior court information and waived his right to appeal. In accordance with the terms of the plea agreement, he was sentenced as a second felony offender to IV2 to 3 years in prison to run concurrently with the sentence imposed on an unrelated charge. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Rose, J.P., Lahtinen, Malone Jr., Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.